                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA


                                                  )
 MICHAEL S. ZUMMER,                               )   CIVIL ACTION NO. 17-7563
                                                  )
 Plaintiff,                                       )   SECTION: “J” (2)
                                                  )
 v.                                               )
                                                  )   JUDGE: BARBIER
 JEFFREY S. SALLET, ET AL.,                       )
                                                  )   MAGISTRATE: CURRAULT
 Defendants.                                      )
                                                  )
                                                  )

              EX PARTE MOTION TO SEAL EXHIBIT E TO PLAINTIFF’S
           MOTION TO COMPEL FILED NOVEMBER 25, 2020 [ECF DOC. 108-8]
        Plaintiff Michael S. Zummer (“Plaintiff”), through undersigned counsel, hereby moves the

Court for entry of an Order sealing Exhibit E to the Motion to Compel filed by Plaintiff on November

25, 2020. [See ECF Doc. 108-8.] In support of this Motion Plaintiff respectfully represents as

follows.

        Plaintiff was an employee of Defendant Federal Bureau of Investigation (“FBI”). Plaintiff

filed this lawsuit against FBI and others challenging their decision to suspend Plaintiff’s security

clearance and then suspend Plaintiff without pay for writing a letter to a federal judge to inform the

judge of concerns Plaintiff believed were relevant to the judge in sentencing the defendant in a

criminal case. He also challenged their refusal to allow him to release to the public unredacted

versions of his letters to the judge.

        On November 25, 2020 Plaintiff filed a motion to compel FBI to produce certain documents

without redactions. [See ECF Doc. 108, hereafter referred to as “Motion to Compel”]. Plaintiff

                                                  1
attached five (5) exhibits to that Motion to Compel, including the security clearance file previously

furnished to him by FBI in March 2018—after this case was filed—as part of the FBI’s security

clearance process, which was produced as Exhibit E in globo. [ECF Doc. 108-8.]

       The cover page to Exhibit E indicates that it is a redacted version of that file, and consistent

therewith, redactions appear throughout the 289-page document. However, when including the

security clearance file as Exhibit E, the Plaintiff forgot that FBI Security Division had included

unredacted versions of Plaintiff’s letters in the file. Even though the FBI provided the file to the

Plaintiff without any restrictions while he was suspended from duty with the FBI and had the

opportunity to redact the letters before providing them to the Plaintiff, out of an abundance of caution,

Plaintiff accordingly moves for entry of an Order sealing ECF Doc. 108-8, i.e. “Exhibit E” to

Plaintiff’s Motion to Compel, in its entirety.

       WHEREFORE, premises considered, Plaintiff respectfully requests that the Court grant this

Motion, and that ECF Doc. 108-8 be sealed.

Respectfully submitted,

/s/Daniel Centner______________
Daniel Centner (La. Bar No. 33055)
PEIFFER, WOLF, CARR,
KANE & CONWAY
1519 Robert C. Blakes Sr. Drive
New Orleans, LA 70130
Telephone: (504) 605-2234 Email:dcentner@pwcklegal.com

AND

ROBERT B. MCDUFF*
(T.A., MS Bar 2532)
767 North Congress Street
Jackson, MS 39202
Telephone: (601) 969-0802
E-mail: rbm@mcdufflaw.com

Counsel for Plaintiff

                                                   2
*Pro Hac Vice

                                  CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing has been served via on all parties registered to receive
service via the Court’s CM/ECF system on this 8 th day of December 2020.

                              /s/Daniel Centner____________




                                                   3
                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA


                                                 )
 MICHAEL S. ZUMMER,                              )   CIVIL ACTION NO. 17-7563
                                                 )
 Plaintiff,                                      )   SECTION: “J” (2)
                                                 )
 v.                                              )
                                                 )   JUDGE: BARBIER
 JEFFREY S. SALLET, ET AL.,                      )
                                                 )   MAGISTRATE: CURRAULT
 Defendants.                                     )
                                                 )
                                                 )

                                             ORDER

        Considering the foregoing Ex Parte Motion to Seal (“Motion”);

        IT IS HEREBY ORDERED that the Motion is GRANTED and that ECF Doc. 108-8, i.e.

Exhibit E to the Motion to Compel filed by Plaintiff on November 25, 2020, is accordingly sealed in

its entirety, effectively immediately. The ECF Clerk is further directed to remove ECF Doc. 108-8

from the public record in this case.

        New Orleans, LA, this ___ day of __________________, 2020.



                                            _______________________________________
                                            UNITED STATES DISTRICT JUDGE




                                                 1
